DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the terminal disclaimer, amendment, and response filed on 07/22/2021.
Claims 2-6, 8-11, 13-15, 17-18, and 20-21 have been amended.
Claims 2-21 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 07/22/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 2-21 are allowed.  









Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 12/26/2108 associated with application number 15/170,153, now US Patent Number 10,432,657 B2.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes fraud prevention through the tracking of spoof sites.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 12/26/2108 associated with application number 15/170,153, now US Patent Number 10,432,657 B2..  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Stephanie Austria. Forgery in Cyberspace: The Spoof could be on you!. (Spring 2004). Retrieved online 04/20/2021.  https://core.ac.uk/download/pdf/206555617.pdf
“Spoofing is one of the newest forms of cyber-attack, a technological methodology adapted to mask the identity of spammers who have faced hostile reaction in response to bulk, unsolicited, electronic mail messages.[1] Sending Spam, however, is no longer the only reason for deception, as crackers have taken pleasure in the challenge of manipulating computer systems and, additionally, find recreational enjoyment in doing so. In this legal Note, the author’s intent is to show that criminal, rather than civil liability is the best way to effectively deter and punish the spoofer. The injury that results when a computer system’s technological safety measures fail to adequately safeguard the system affects not only the owner of the hijacked e-mail address, but also the Internet Service Provider, and the Network as a whole. Current Anti-Spam Legislation is arguably ineffective at targeting these particular types of malicious attacks, and a different legal approach is suggested.”

Christine E. Drake et al. Anatomy of a Phishing Email.  Retrieved online 09/15/2021.  
http://www.security-science.com/pdf/anatomy-of-a-phishing-email.pdf


DENT PAUL W. (WO 0244872 A2). “A system and method to prevent the inadvertent disclosure of a password.  A valid password input request results in a password entry screen being displayed to a user that includes authentication indicia known to the user.  Failure to see the authentication indicia causes the user to know that the request is a spoof.  The invention may further include a method and system of limiting the applications that operate after a password input request is received.  Only the applications necessary for inputting the password operate, as the other applications are set as inoperable until the password has been input.  This prevents a remote source from obtaining the password has been input.  This prevents a remote source from obtaining the password through fraudulent means such as a screen capture or trojan horse program.”

CARLSON, MARK et al. (WO 2010/036915 A2). “One embodiment of the invention is directed to a server computer comprising a processor and a computer readable medium coupled to the processor.  The computer readable medium comprises code for receiving transaction data indicating that a payment transaction associated with a primary account number has occurred and matches a trigger record, code for determining whether the payment transaction qualifies for a credit, code for initiating a credit to an account associated with the primary account number, if the payment transaction qualifies for a credit, and code for sending an electronic notification message to a consumer associated with the primary account number substantially contemporaneously with receiving the transaction data.  The electronic notification message includes information about a first offer and that the primary account was credited the amount of the first offer.  For example, transaction data is received indicating that a consumer made a purchase with his credit card.  If the purchase was in accordance with a previously sent offer, the consumer's account associated with the credit card is credited and the consumer is immediately notified that the account was credited.”





THEODORE, SCHROEDER et al. (JP 2000/115278 A). “To provide a method and system for MSS spoofing. A device called an MSS spoofing intercepts and revises an MSS value specified in a TCP SYN packet including a TCP MSS option.  As a result, a local TCP protocol stack is 'spoofed' so that a remote station is observed as if the remote station had a different MSS value from an actual MSS value.  The user has only to use an MSS value derived from its own MTU through the MSS spoofing.  An interface is enforced to change a received MSS value into at least a value nearly the same as a value in a local MTU and to use a larger MSS value before giving a packet to the protocol stack.  A host that is using the TCP transport protocol can select a larger value in two different MSS values received during MSS negotiation in the case of setting up a connection between two stations.”

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).







Commissioner for Patents
PO Box 1450
Alexandria, Virginia 22313-1450

or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.



/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)